Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-18 are allowed.  All rejections are withdrawn.  The appeal brief is entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 12.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method of assisting in piloting an aircraft having a fuselage that extends longitudinally from a nose towards a rear end, the aircraft having a first side arrangement and a second side arrangement, 
which first side arrangement and second Side arrangement are disposed laterally on respective sides of the fuselage, and participate in the lift and/or propulsion of the aircraft;
wherein, during an assistance phase, the method includes the following steps:
 measuring, with a first sensor, a 
value of a first ground clearance of the first side arrangement, the first ground clearance being 
a first distance separating the first side arrangement and the ground, and measuring,
with a second sensor, 
a value of a second ground clearance of the second side arrangement, 
the second ground clearance being a second distance separating the second side arrangement and the ground; and
displaying on a screen 
at least one symbol that 
varies as a function of the variation in the value of the first ground clearance 
and/or of the variation in the value of the second ground clearance”.
	The prior art fails to disclose or suggest “…displaying on a screen 
at least one symbol that 
varies as a function of the variation in the value of the first ground clearance 
and/or of the variation in the value of the second ground clearance”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668